613 So.2d 347 (1993)
David SPRADLIN
v.
BIRMINGHAM AIRPORT AUTHORITY.
1911275.
Supreme Court of Alabama.
January 29, 1993.
*348 David Spradlin, pro se.
Frank D. McPhillips, David M. Smith and Mark Strength of Maynard, Cooper, Frierson & Gale, P.C., Birmingham, for appellee.
KENNEDY, Justice.
The plaintiff, David Spradlin, appeals from a denial of his application for a preliminary injunction against the Birmingham Airport Authority.
The appellant fails to cite any authority in support of his arguments concerning the injunctive relief. "Where an appellant fails to cite any authority for an argument, this Court may affirm the judgment as to those issues, for it is neither this Court's duty nor its function to perform all the legal research for an appellant. Rule 28(a)(5), Ala.R.App.P.; Henderson v. Alabama A & M Univ., 483 So.2d 392 (Ala.1986)." Sea Calm Shipping Co., S.A. v. Cooks, 565 So.2d 212, 216 (Ala.1990).
AFFIRMED.
HORNSBY, C.J., and SHORES and HOUSTON, JJ., concur.
MADDOX, J., concurs in the result.